            Case 2:20-cv-00532-RSL-MLP Document 19 Filed 09/23/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DANIIL TKACHEV,

 9                              Petitioner,                 Case No. C20-532-RSL-MLP

10          v.                                              ORDER DIRECTING GOVERNMENT
                                                            TO FILE FINAL STATUS UPDATE
11   ICE FIELD OFFICE DIRECTOR,                             REGARDING PETITIONER’S
                                                            REMOVAL
12                              Respondent.

13

14          The Court has reviewed the Government’s most recent status update regarding

15   Petitioner’s removal, which indicates that difficulties have arisen with respect to obtaining a

16   travel document for Petitioner, but that government officials are attempting to obtain clarification

17   from the Russian Embassy. (See Dkt. # 18-1.) Within 14 days of the date of this order, the

18   Government shall file a final status report regarding the status of its efforts to remove Petitioner.

19   After reviewing this report, the Court will issue a Report and Recommendation on the

20   Government’s motion to dismiss and Petitioner’s habeas petition.

21   \\

22   \\

23


     ORDER DIRECTING GOVERNMENT TO FILE
     FINAL STATUS UPDATE REGARDING
     PETITIONER’S REMOVAL - 1
           Case 2:20-cv-00532-RSL-MLP Document 19 Filed 09/23/20 Page 2 of 2




 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Robert S. Lasnik.

 3          Dated this 23rd day of September, 2020.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING GOVERNMENT TO FILE
     FINAL STATUS UPDATE REGARDING
     PETITIONER’S REMOVAL - 2
